IN THE SUPREME COURT OF IOWA
                              No. 20–0710

             Submitted March 23, 2021—Filed May 14, 2021


RICKIE RILEA,

      Appellant,

vs.

STATE OF IOWA, IOWA DEPARTMENT OF TRANSPORTATION, DAVID
LORENZEN, in his Official Capacity of Director of the Iowa Department of
Transportation Motor Vehicle Enforcement Division, MARK LOWE, in his
Official Capacity as the Director of the Iowa Department of Transportation
Motor Vehicle Division, and PAUL TROMBINO III, in his Official Capacity
as Director of the Iowa Department of Transportation,

      Appellees.



      Appeal from the Iowa District Court for Polk County, David Nelmark,

Judge.



      The plaintiff appeals the district court’s grant of summary judgment

dismissing his unjust enrichment claims. AFFIRMED.



      McDermott, J., delivered the opinion of the court, in which all

justices joined.



      Brandon Brown and Jessica Donels of Parrish Kruidenier Dunn

Gentry Brown Bergmann & Messamer L.L.P., Des Moines, for appellant.



      Thomas J. Miller, Attorney General, David S. Gorham, Special

Assistant Attorney General, and Robin G. Formaker, Assistant Attorney
General, for appellees.
                                      2

McDERMOTT, Justice.

      In 2016, Rickie Rilea received a ticket for speeding in a construction

zone issued by an Iowa Department of Transportation (IDOT) Motor Vehicle

Enforcement officer. He pleaded guilty to the charge and paid the $465

associated fine. He later filed a lawsuit challenging the legal authority of

IDOT officers to issue traffic citations. On appeal of that issue, we held

that IDOT officers at the time lacked authority to stop vehicles and issue

citations for offenses unrelated to operating authority, registration, size,

weight, and load. Rilea v. Iowa Dep’t of Transp., 919 N.W.2d 380 (Iowa
2018).

      In the same lawsuit, Rilea sued the State of Iowa, the IDOT, and

several individual IDOT officials contesting the payments the State

collected (prior to a law change in May 2017) from fines resulting from

convictions on unauthorized IDOT-issued citations. In this aspect of his

case now before us, Rilea contends that the defendants improperly reaped

the benefit of fines from these tickets, and that he and others like him

should have their payments returned to them. His petition includes a

request to certify the matter for class-action relief to address the

thousands of citations that IDOT officers issued without authority for

decades. In this count of his lawsuit, he pleads his cause of action against

the defendants as one of unjust enrichment.

      The defendants moved for summary judgment, arguing that (1) they

were entitled to sovereign immunity, (2) the defendants were not unjustly

enriched, and (3) Rilea’s claim was barred as an improper collateral attack

on his speeding ticket conviction. The district court resolved the first issue

in Rilea’s favor, holding that sovereign immunity didn’t apply. On the
second issue, it held as a matter of law that no claim for unjust enrichment

could lie against any defendants except the State of Iowa. And on the third
                                     3

issue, the district court held that the unjust enrichment claim was indeed

an improper collateral attack on Rilea’s conviction, thus warranting

dismissal of Rilea’s lawsuit.

      Rilea appeals, challenging only the third issue—whether his unjust

enrichment claim is an improper collateral attack on his speeding ticket

conviction. We review rulings on motions for summary judgment to correct

legal error. Pitts v. Farm Bureau Life Ins., 818 N.W.2d 91, 96 (Iowa 2012).

We’re confronted with a purely legal question; the material facts of the case

are straightforward and undisputed.
      Unjust enrichment is a doctrine of restitution. Smith v. Harrison,

325 N.W.2d 92, 94 (Iowa 1982).        It requires a plaintiff to prove the

defendant received a benefit at the expense of the plaintiff under

circumstances that make it unjust for the defendant to retain the benefit.

Endress v. Iowa Dep’t of Hum. Servs., 944 N.W.2d 71, 80 (Iowa 2020). The

circumstances giving rise to an unjust enrichment cause of action might

more appropriately be labeled “unjustified enrichment” seeing as our focus

centers on whether there has been a “transfer of a benefit without

adequate legal ground.”     Restatement (Third) of Restitution & Unjust

Enrichment § 1 cmt. b at 6 (Am. L. Inst. 2011). In this case, Rilea’s unjust

enrichment claim seeks to disgorge from the State an acquired benefit

(money) based on the State’s alleged wrongful interference with Rilea’s

rights (a fine arising from an unlawful IDOT-issued ticket). See Id. § 3, at

22 (“A person is not permitted to profit by his own wrong.”). Because a

plaintiff must show that the circumstances make it “unjust” for the

defendant to retain the benefit, the circumstances in which the claim

arises often determine whether the law will treat the particular enrichment
as “unjust” for purposes of imposing liability.
                                       4

        The circumstances of Rilea’s unjust enrichment claim for the return

of his criminal fine payment arises in the context of a criminal prosecution

and, more particularly, a criminal conviction. Rilea’s guilty plea to the

speeding charge gave rise to the associated fine. Rilea paid the fine borne

of his conviction.

        Rilea is entitled to the return of money he paid if what he paid

belonged to him and not to the State. Smith, 325 N.W.2d at 94. But the

money Riley paid was owed to the State as court debt because Rilea was

adjudicated guilty in state district court.     Iowa Code § 602.8107(1)(a)
(2016) (defining “court debt” to include fines, penalties, court costs, and

surcharges).    And court debt is “owed and payable to the clerk of the

district court.” Id. § 602.8107(2). The fine is separate from the underlying

citation. The payment Rilea made was a product of a court’s adjudication.

        In Smith v. Harrison, we analyzed an unjust enrichment claim in

circumstances where a tenant (Harrison) received benefits from a

discounted rental rate on a farm lease with a landlord who shortly

thereafter became the ward in a conservatorship. 325 N.W.2d at 94. We

said:
        Any benefits received by Harrison were received pursuant to
        the lease. It was not unjust for him to receive them unless the
        lease should be set aside. Thus a ground for invalidating the
        lease must be established before a basis for restitution exists.
Id. (emphasis added). We found no ground to invalidate the lease and,

thus, found no liability under an unjust enrichment theory.

        Rilea doesn’t claim a speeding conviction didn’t occur; the court

made an adjudication that Rilea committed the crime. Rilea, in this very

case, has admitted again that he committed the charged traffic offense.

The fact has been indisputably established.          The State, in receiving
payment of Rilea’s fine, was “only doing what it was entitled to do based
                                     5

on a final and firm judgment.” Slade v. M.L.E. Inv. Co., 566 N.W.2d 503,

506 (Iowa 1997) (finding no liability under an unjust enrichment theory).

      As the district court correctly held, the State’s retention of Rilea’s

payment of the fine would only become unlawful if the underlying

conviction were overturned. Rilea concedes, as he must, that a conviction

by a court of competent jurisdiction ordinarily isn’t subject to collateral

attack except through a postconviction relief challenge under the

procedures in Iowa Code chapter 822. Rilea’s conviction has never been

challenged, let alone overturned. By now, any motions he might file in his
criminal case would be untimely, and even the three-year statutory period

to file an application for postconviction relief has expired. See Iowa Code

§ 822.3.

      A collateral attack is an attempt to impeach a judgment before a

court other than the one that rendered it, in an action other than the one

in which it was rendered, in “an attempt to avoid, defeat, or evade it, or

deny its force and effect, in some incidental proceeding not provided by

law for the express purpose of attacking it.” Fetters v. Degnan, 250 N.W.2d

25, 30 (Iowa 1977) (quoting 49 C.J.S. Judgments § 408) (upholding the

revocation of a defendant’s driving privileges following the defendant’s

improper collateral attack on his operating-while-intoxicated judgment).

Rilea’s unjust enrichment claim launches no attack on, and thus leaves

intact, the criminal conviction that created the fine that he now wants

returned to him.    Yet the undisturbed conviction requires us to leave

undisturbed too the State’s lawful receipt of the fine that accompanied it.

      Because the district court correctly dismissed Rilea’s cause of action

for unjust enrichment against the State as an unlawful collateral attack
on his criminal conviction, we affirm the dismissal of his petition.

      AFFIRMED.